DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: reference to “commination” should be --communication--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shikata et al (U.S.Pat. 8,418,733 B2).

    PNG
    media_image1.png
    335
    395
    media_image1.png
    Greyscale

	As to claims 1, 12 and 14-15,  Shikata discloses a device comprising all features of the instant claims such as: a plate (see figure 3) having a front surface and a back surface, the back surface being positioned opposite the front surface; a reticle pod receiving structure (13; 15; 19) on the front surface, the reticle pod receiving structure at least partially bounding a reticle pod receiving area on the front surface, the back surface having a pin engagement structure (11, 31, 33), the pin engagement structure being adapted to engage a plurality of pins (24) and a fluid flow channel (49, 53; see col.5, lines 50-61) that is adapted to allow fluid communication with an interior region of a reticle pod (1) when the reticle pod (1) is positioned in the reticle pod receiving area.
	As to claim 2, wherein the plurality of pins has three Semi standard load port pin (24) and wherein the reticle pod receiving structure (13, 15, 19) has a plurality of individual reticle pod receiving guides (latch 15).
	As to claims 4 and 16, As shown in figure 6, wherein the fluid channel has a fluid flow conduit (49, 53) and wherein at least a portion of the fluid flow conduit is mechanically supported either directly or indirectly by the plate. 
	As to claims 5 and 19, an opening (11) extending from the front surface of the plate to the back surface of the plate and an engagement surface positioned adjacent the opening, the engagement surface having a surface that is positioned at a level that is below a level of the front surface.
	As to claims 6 and 13, it is disclosed a reticle pod securement mechanism (15) that is operatively coupled to at least one of the plate or the reticle pod receiving structure, wherein the reticle pod securement mechanism is adapted to engage a surface of a reticle pod (1) to secure the reticle pod in the reticle pod receiving area (see figure 3).
	As to claim 7, wherein the pin engagement structure (11, 31, 33) has a plurality of channels (35) wherein each of the plurality of the channels is adapted to engage one of the plurality of pins (24).
	As to claim 18, a reticle pod plate securement mechanism that is operatively coupled to at least one of the plate or the reticle pod receiving structure (13; 15; 19), wherein the reticle pod plate securement mechanism is adapted to engage a surface of a reticle pod to secure the reticle pod (1) in the reticle pod receiving area. 
	As to claims 3, 20, wherein at least portion of the fluid flow channel (49; 53) is positioned within the plate. 
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 8-11 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a device comprising among other features, a plate; a reticle pod; along with a fluid flow channel having a recess formed in the plate; a first opening in fluid communication with the recess, the first opening extending from the back surface of the plate to the recess and a first cover plate positioned above the recess, as recited in the claims.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsueh et al (U.S.Pat. 10,670,976); Chiu et al (U.S.Pat. 10, 607, 871) disclose reticle pods and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/10/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882